DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/21 has been entered.
	
Response to Amendment
The amendment filed on 03/08/21 has been entered. Claims 1-5, 7-14, 16-20 remain pending in the application. It is acknowledged that claim 15 has been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,952,933), herein referred to as “Zhang 1”, in view of Wu (US 8,204,868) and further in view of Zhang (US 2014/0101113), herein referred to as “Zhang 2”.	
Regarding claim 1, Zhang 1 discloses:
A data management device that stores files from clients for long term retention, comprising: a persistent storage comprising a local object storage comprising: a plurality of local data objects, a plurality of local meta-data objects at least by ([col. 5, lines 1-5] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) and data file 120 stores data segments (e.g., data segments 130(1)-(N)).”) and the local storage 70 stores data segments (local data objects) and fingerprints (local meta-data objects) as shown in Fig. 1A;
and a plurality of remote meta-data objects, wherein the plurality of the remote meta-data objects stored in the local object store are copies of corresponding remote meta-data objects stored in a remote object storage of a computing device that is operably connected to the data management device at least by ([col. 5, lines 42-50] “Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).” [col. 1, lines 58-60] “The second fingerprint is previously calculated based on the second fingerprinting process, and is stored both in an index file and in a cache.”) and second fingerprints are stored both locally in the index file and remotely in the cache as shown in Fig. 1A;
and a processor programmed to: segment a file of the files into a plurality of file segments; deduplicate the plurality of file segments to obtain deduplicated file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates 
Zhang 1 fails to explicitly disclose “store the deduplicated file segments in a remote data object of the remote object storage; and initiate storage of the meta-data of the deduplicated file segments in a remote meta-data object of the plurality of remote meta-data objects of the remote object storage; and store the meta-data of the deduplicated file segments in a second remote meta-data object in the local object storage, wherein the second remote meta-data object is one of the plurality of remote meta-data objects”
However, Wu teaches store the deduplicated file segments in a remote data object of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the deduplicated file segments A, B, C, D, E are stored to content storage volume 340 (remote object storage) within the storage object 440 along with the associated fingerprint as shown in Figs. 4A-4B;”;
and initiate storage of the meta-data of the deduplicated file segments in a remote meta-data object of the plurality of remote meta-data objects of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the fingerprints 417, 427, 437 and 467 corresponding to the metadata 412, 122, 432, and 462 are stored within the storage objects 440 and 470 within content storage volume 340 (remote object storage) as shown in Figs. 4A-4B;
 prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 1 into the teaching of Wu because both references disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wu to further include the copies of remote metadata objects as in Zhang 1 in order to protect the data in case of failure.
Zhang 1, Wu fail to explicitly disclose “and store the meta-data of the deduplicated file segments in a second remote meta-data object in the local object storage, wherein the second remote meta-data object is one of the plurality of remote meta-data objects”
However, Zhang 2 teaches the above limitations, at least by (Fig. 1 which shows a backup server that is local to the deduplication server and server cache which stores a backup ID list, as shown in detail in Fig. 4, that includes the fingerprints, segment size, and location (second remote metadata object) of the same fingerprint, location, and segment size metadata that are found on the client cache 135 (local object storage) as shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 2 into the teaching of Zhang 1, Wu because the references similarly disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
As per claim 2, claim 1 is incorporated, Wu further discloses:
wherein the plurality of local data objects comprise segments of a portion of the files at least by ([col. 5, lines 44-48] “Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340.”).
Zhang 1 further discloses:
wherein the segments of the portion of the files stored in the local data objects are never stored in the remote object storage at least by ([col. 1, lines 63-65] “the first fingerprint is stored along with the second fingerprint locally in the index file and remotely in the cache” [col. 5, lines 1-7] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) and data file 120 stores data segments (e.g., data segments 130(1)-(N)). Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).”) and at least Fig. 1B shows the data segments being stored on local storage 70 and not on the remote fingerprint cache 140 which only stores fingerprints.
As per claim 3, claim 2 is incorporated, Wu further discloses:
wherein the plurality of local meta-data objects comprise meta-data of the segments of the portion of the files at least by ([col. 4, lines 33-38] “FIG. 4A 
As per claim 4, claim 3 is incorporated, Wu further discloses:
wherein the plurality of the … the remote meta-data objects comprise meta-data of second segments of a second portion of files stored in the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and remote meta-data objects comprising metadata of second segments are the stored objects other than object 440, such as stored object 470 as shown in Fig. 4B;
Zhang 2 further discloses:
…copies of the remote meta-data objects… at least by ([0064] “FIG. 3A is a simplified block diagram illustrating components of an example server cache. Server cache 130 is configured to store a central index 300. Central index 300 includes a set of central index entries (also referred to herein as fingerprint entries), each of which is associated with a data segment stored in deduplicated data store 190. In the embodiment shown, each central index entry includes a fingerprint of a set of fingerprints 310(1)-(N) and a location of a set of locations 320(1)-(N).” [0105] “The process starts at operation 905, where copy module 230 copies central index entries to a list on the deduplication server's disk.”.;
As per claim 5, claim 4 is incorporated, Zhang 1 further discloses:
wherein copies of the second segments of second portion of the files stored in the remote object storage are never stored in the local object storage at least by ([col. 1, lines 63-65] “the first fingerprint is stored along with the second fingerprint locally in the index file and remotely in the cache” [col. 5, lines 1-7] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) and data file 120 stores data segments (e.g., data segments 130(1)-(N)). Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).”) and at least Fig. 1B shows a plurality of data segments being stored on local storage 70 and not on the remote fingerprint cache 140 which only stores fingerprints.
As per claim 7, claim 1 is incorporated, Zhang 1 further discloses:
wherein the remote data object comprises: a first plurality of segments associated with the file; and a second plurality of segments associated with a second file at least by ([0020] “During a backup process to create a backup image for the client, segments of client data are identified for inclusion in the present backup image.” [0029] “Client data 170 can include various data that is generated and/or consumed by applications employed by a user of client system 160(1). Client data 170 can also include executable files, such as those used to implement applications and operating systems, as well as files that are used or generated by such executable files. Client data 170 can include files generated by user applications (e.g., word processing programs, email programs, graphics programs, a database application, or the like) executing on client 160(1).”) and the first and second plurality of segments associated with a first and second file are the segments of first and second client data which can include a first and second set of files.
As per claim 8, claim 7 is incorporated, Zhang 1 further discloses:
wherein the remote data object further comprises: a compression region descriptor that specifies contents of a compression region comprising the first plurality of segments and the second plurality of segments at least by ([0039] “Deduplication server 110 maintains a database, also referred to as a central index (discussed in further detail below with reference to FIG. 3A), that contains fingerprints corresponding to the segments stored in deduplicated data store 190.”) and the compression region descriptor are the fingerprints for the segments.
As per claim 9, claim 1 is incorporated, Wu further discloses:
wherein the remote meta-data object comprises: meta-data of file segments associated with the file; and meta-data of file segments associated with a second file at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and Fig. 4A shows the metadata of file segments that are associated with multiple different files stored within at least content storage volume 340
As per claim 10, claim 9 is incorporated, Wu further discloses:
wherein the meta-data of file segments associated with the file comprises a fingerprint of a file segment stored in the remote object storage at least by ([col. 5, lines 42-44] “Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417.”).
Zhang 1 further discloses:
wherein the meta-data of file segments associated with the file specifies a size of the file segment stored in the remote object storage at least by ([0077] “each fingerprint entry includes a fingerprint of a set of fingerprints  a segment size of a set of segment sizes 335(1)-(N)”).
As per claim 11, claim 9 is incorporated, Zhang 1 further discloses:
wherein the remote meta-data object comprises: a meta-data region descriptor that specifies the contents of a meta-data region of the remote meta-data object comprising the meta-data of file segments associated with the file and the meta-data of file segments associated with the second file at least by ([0067] “Each fingerprint 310 of a segment is associated with a location 320 of the segment in the segment's entry” [0077] “each fingerprint entry includes a fingerprint of a set of fingerprints 315(1)-(N), a location of a set of locations 325(1)-(N), and a segment size of a set of segment sizes 335(1)-(N).”) and Fig. 3B shows the fingerprints with associated location and size of segment information (descriptor that specifies the contents).
As per claim 12, claim 11 is incorporated, Wu further discloses:
wherein the meta-data region is not compressed at least by ([0067] “Each fingerprint 310 of a segment is associated with a location 320 of the segment in the segment's entry” [0077] “each fingerprint entry includes a fingerprint of a set of fingerprints 315(1)-(N), a location of a set of locations 325(1)-(N), and a segment size of a set of segment sizes 335(1)-(N).”) and neither the fingerprints or their descriptors are compressed.
As per claim 14, claim 1 is incorporated, Zhang 2 further discloses:
wherein deduplicating the plurality of file segments comprises: generating a fingerprint of a first file segment of the plurality of file segments; matching the fingerprint to a plurality of fingerprints stored in the local object storage; making a determination that the fingerprint matches a fingerprint of the plurality of fingerprints at least by ([Col. 8, lines 57-62] “If a new data segment's fingerprint matches existing fingerprints (e.g., first fingerprint 150(1) and second fingerprint 110(1)) presently stored in metadata store 250 and associated with the new data segment, deduplication server 210 can determine that the new data segment is likely to be already stored within data segments 130 (e.g., the new data segment is a common data segment), and thus does not need to be written to deduplication data store 260.”)
and deleting the first file segment based on the determination at least by ([Col. 10, lines 1-6] “Deduplication module 330 removes duplicate copies of data segments, if needed. Deduplication module 330 determines what duplicate copies exist, if any, and subsequently removes the duplicate copies to ensure that only a single copy of the data segment is stored within deduplication data storage 260.”.
Regarding claim 16, Zhang 1 discloses:
A method of operating a data management device that stores files from client for long term retention, the method comprising: segmenting, by the data management device, a file of the files into a plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data 
wherein the data manage management device comprises a persistent storage comprising a local object storage comprising: a plurality of local data objects, a plurality of local meta-data objects at least by ([col. 5, lines 1-5] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) and data file 120 stores data segments (e.g., data segments 130(1)-(N)).”) and the local storage 70 stores data segments (local data objects) and fingerprints (local meta-data objects) as shown in Fig. 1A;
and a plurality of remote meta-data objects, wherein the plurality of the remote meta-data objects stored in the local object store are copies of corresponding remote meta-data objects stored in a remote object storage of a computing device that is operably connected to the data management device at least by ([col. 5, lines 42-50] “Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).” [col. 1, lines 58-60] “The second fingerprint is previously calculated based on the second fingerprinting process, and is stored both in an index file and in a cache.”) and second fingerprints are stored both locally in the index file and remotely in the cache as shown in Fig. 1A;
deduplicating, by the data management device, the plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, which are analyzed for duplication in deduplicated data store 260 (e.g., by analysis module 230). Thus, if only a portion of a large file is modified, then only the data segment corresponding to that portion of the file need be stored in the deduplicated data store 260 and the remainder of the file segments will not be duplicated. In the embodiments described herein, a backup image file can be divided into a plurality of chunks, and each chunk can be divided into a plurality of fixed-size data segments.”) and the file is divided or segmented into segments so that only the segments of the files that are modified are stored (and thus are deduplicated before storing) in the deduplicated data store;
Zhang 1 fails to explicitly disclose “storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage; initiating storage, by the data management device, of the meta-data of the deduplicated file segments in a remote meta-data object of the plurality of remote meta-data objects of the remote object storage; and storing, by the data management device, the meta-data of the deduplicated plurality of file segments in a second remote meta-data object in the local object storage, wherein the second remote meta-data object is one of the plurality of remote meta-data objects”
However, Wu teaches storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the deduplicated file segments A, B, C, D, E are stored to content storage volume 340 (remote object storage) within the storage object 440 along with the associated fingerprint as shown in Figs. 4A-4B;”;
initiating storage, by the data management device, of the meta-data of the deduplicated file segments in a remote meta-data object of the plurality of remote meta-data objects of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the fingerprints 417, 427, 437 and 467 corresponding to the metadata 412, 122, 432, and 462 are stored within the storage objects 440 and 470 within content storage volume 340 (remote object storage) as shown in Figs. 4A-4B;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 1 into the teaching of Wu because both references disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wu to further include the copies of remote metadata objects as in Zhang 1 in order to protect the data in case of failure.
Zhang 1, Wu fail to explicitly disclose “and storing, by the data management device, the meta-data of the deduplicated plurality of file segments in a second remote meta-data object in the local object storage, wherein the second remote meta-data object is one of the plurality of remote meta-data objects”
However, Zhang 2 teaches the above limitations, at least by (Fig. 1 which shows a backup server that is local to the deduplication server and server cache which stores a backup ID list, as shown in detail in Fig. 4, that includes the fingerprints, segment size, and location (second remote metadata object) of the same fingerprint, location, and segment size metadata that are found on the client cache 135 (local object storage) as shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Zhang 2 into the teaching of Zhang 1, Wu because the references similarly disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the copies of remote metadata objects as in Zhang 2 in order to protect the data in the event of failure.
Regarding claim 19, Zhang1 discloses:
A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for operating a data management device that stores files from client for long term retention, the method comprising: segmenting, by the data management device, a file of the files into a plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, which are analyzed for duplication in deduplicated data store 260 (e.g., by analysis module 230).”) and the file is divided or segmented into segments so that only the segments of the files that are modified are stored (and thus are deduplicated before storing) in the deduplicated data store;
wherein the data manage management device comprises a persistent storage comprising a local object storage comprising: a plurality of local data objects, a plurality of local meta-data objects at least by ([col. 5, lines 1-
and a plurality of remote meta-data objects, wherein the plurality of the remote meta-data objects stored in the local object store are copies of corresponding remote meta-data objects stored in a remote object storage of a computing device that is operably connected to the data management device at least by ([col. 5, lines 42-50] “Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).” [col. 1, lines 58-60] “The second fingerprint is previously calculated based on the second fingerprinting process, and is stored both in an index file and in a cache.”) and second fingerprints are stored both locally in the index file and remotely in the cache as shown in Fig. 1A;
deduplicating, by the data management device, the plurality of file segments to obtain a deduplicated plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, which are analyzed for duplication in deduplicated data store 260 (e.g., by analysis module 230). Thus, if only a 
Zhang 1 fails to explicitly disclose “storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage; initiating storage, by the data management device, of the meta-data of the deduplicated file segments in a remote meta-data object of the plurality of remote meta-data objects of the remote object storage; and storing, by the data management device, the meta-data of the deduplicated plurality of file segments in a second remote meta-data object in the local object storage, wherein the second remote meta-data object is one of the plurality of remote meta-data objects”
However, Wu teaches storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the deduplicated file segments A, B, C, D, E are stored to content storage volume 340 (remote object storage) within the storage object 440 along with the associated fingerprint as shown in Figs. 4A-4B;”;
initiating storage, by the data management device, of the meta-data of the deduplicated file segments in a remote meta-data object of the plurality of remote meta-data objects of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the fingerprints 417, 427, 437 and 467 corresponding to the metadata 412, 122, 432, and 462 are stored within the storage objects 440 and 470 within content storage volume 340 (remote object storage) as shown in Figs. 4A-4B;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 1 into the teaching of Wu because both references disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art 
Zhang 1, Wu fail to explicitly disclose “and storing, by the data management device, the meta-data of the deduplicated plurality of file segments in a second remote meta-data object in the local object storage, wherein the second remote meta-data object is one of the plurality of remote meta-data objects”
However, Zhang 2 teaches the above limitations, at least by (Fig. 1 which shows a backup server that is local to the deduplication server and server cache which stores a backup ID list, as shown in detail in Fig. 4, that includes the fingerprints, segment size, and location (second remote metadata object) of the same fingerprint, location, and segment size metadata that are found on the client cache 135 (local object storage) as shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 2 into the teaching of Zhang 1, Wu because the references similarly disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the copies of remote metadata objects as in Zhang 2 in order to protect the data in the event of failure.
Claim 17, 18, 20 recite equivalent claim limitations as the data management device of claim 2, 3, except that they set forth the claimed invention as a method and non-.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,952,933), herein referred to as “Zhang 1”, in view of Wu (US 8,204,868) and Zhang (US 2014/0101113), herein referred to as “Zhang 2”, and further in view of Floyd (US 1,007,8451).
As per claim 13, claim 1 is incorporated, Zhang 1, Wu, Zhang 2 fail to disclose wherein segmenting the file into a plurality of file segments comprises: generating a rolling hash of the file; selecting a plurality of segment breakpoints based on the rolling hash; and dividing the file into the plurality of file segments based on the segment breakpoints”
However, Floyd teaches the following limitations, generating a rolling hash of the file; selecting a plurality of segment breakpoints based on the rolling hash; at least by ([col. 13, lines 52-56] “For instance during a data storage operation, the data alignment module 304 can receive, from a data-related process 302, a data item (e.g., a file) designated for storage by the file system 306 on a data storage system 310” [col. 15, lines 28-46] “the hash function can be a rolling hash function. For example, the data alignment module 304 can parse the data item 402 using a moving window (e.g., representing a particular length of data), where the contents of the window are input into a hash function. If the outputted hash value fulfills particular criteria (e.g., if it matches one or more predetermined hash values corresponding to particular file types, 
and dividing the file into the plurality of file segments based on the segment breakpoints at least by ([col. 5,lines 41-44] “The data alignment module can locate particular boundaries within the data item, and modify the data item by partitioning it along one or more of those boundaries, creating one or more intermediate portions of variable size”) and the boundaries identified using the rolling hash function are used to partition the data item (file) into variable-sized portions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Floyd into the teaching of Zhang 1, Wu, Zhang 2 because the references similarly disclose deduplication. Consequently, one of ordinary skill in the art would be motivated to further modify the segmentation of files as in the 

Response to Arguments
The following is in response to the amendment filed on 03/08/21.

Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 11, applicant argues that However, Examiner asserts that Zhang 2 discloses that which Zhang 1 and Wu lack. Id. Applicant disagrees. Specifically, the Examiner maps the aforementioned limitation (which has been amended by the instant response to clarify that the meta-data storage operation is initiated by the data management device) to operations performed by “copy module 230”. This mapping is improper.
In response to the preceding argument, examiner respectfully submits that the examiner has not asserted that Wu lacks the “initiating” limitation as referred to by the applicant. If fact, Wu does discloses this limitation at least in [col. 5, lines 40-48] which discusses the providing of segments of file contents and their fingerprints (metadata) to content router for storage in a content storage volume.
Regarding 35 USC 103, on pg. , applicant argues that the claimed data management device corresponds to the client (160*) in Zhang 2 and the claimed remote object storage corresponds to the deduplication server (110) of Zhang 2, then the Examiner has improperly mapped the functionality of a component of the deduplication 
In response to the preceding argument, examiner respectfully submits that the claims do not mention the transfer of the generated meta data to remote object storage. Even, when more broadly interpreted, the claims also fail to recite any communication, transmission, transfer, or “flow” of data or meta-data, as suggested. Therefore, the applicant’s argument is moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/MATTHEW ELL/Primary Examiner, Art Unit 2145